Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/330,553 filed on 03/05/2019.  Claims 1-6, 10-15, 19, 25-27, 32, 35-36 and 38 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-15, 19, 25-27, 32, 35-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, the term “its” is unclear because the intended antecedent of “its” is unclear. 
Claim 2, lines 1-2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.
Claim 2, line 3, the recitation of “a drive member” constitutes a double inclusion since “a drive member” was previously recited in claim 1, line 16.
Claim 3, lines 1-2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.
Claim 3, line 3, the recitation of “a lower selectable gear ratio” constitutes a double inclusion since “a lower selectable gear ratio” was previously recited in claim 2, line 4.
Claim 4, line 3, the recitation of “a drive member” constitutes a double inclusion since “a drive member” was previously recited in claim 1, line 16.
Claim 5, lines 1-2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.
Claim 5, line 3, the recitation of “a lower selectable gear ratio” constitutes a double inclusion since “a higher selectable gear ratio” was previously recited in claim 4, line 4.
Claim 6, line 2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.
Claim 10, line 5, the recitation of “a lower selectable gear ratio” constitutes a double inclusion since “a lower and a higher gear ratio” was previously recited in claim 10, line 3.
Claim 11, line 3, the term “which” is unclear because the intended antecedent of “which” is unclear. 
Claim 12, line 3, the term “which” is unclear because the intended antecedent of “which” is unclear. 
Claim 32, line 2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.
Claim 36, line 2, the recitation of “each respective shifting feature” constitutes a double inclusion since “each respective shifting feature” was previously recited in claim 1, line 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 38 are rejected under 35 U.S.C. 102(b) as being anticipated by Thompson (WO 2016/055304). This reference is cited in the IDS submitted 03/05/2019.
A transmission (Fig. 6) having a torque input (1a) and a torque output (8), a plurality of drive members (gears) that are selectively engageable for sequentially changing gear ratio between the torque input and the torque output, the transmission also having a shaft (9) provided with at least one shifting feature each of which comprises:

a biasing mechanism (24) for urging the drum (11) towards a rest position along the length of the shaft (9); and
a drive member selector member (3) provided in operative relation to said the track (16), wherein by rotating the shaft (9), the drive member selector member (3) can be selectively urged into contact with a first said drive member for drivingly engaging therewith in a first torque connection or into contact with a second said drive member for drivingly engaging therewith in a second torque connection, the first and second torque connections being in opposite directions (see lines 11-22, page 20);
wherein each respective said shifting feature is configured such that when the drive member selector member (3) thereof is drivingly engaged with a said drive member (2 a-d) in either a positive or negative torque condition of the transmission (Fig. 6) in use, rotation of the shaft (9) is blocked in one direction (one of the directions) whereby a blocking condition occurs part way between an initial rotational position of the shaft (9) and a rotational position in which the next sequentially selectable gear ratio would be caused to be engaged if the torque condition of the transmission (Fig. 6) was reversed.



Allowable Subject Matter
Claims 2-6, 10-15, 19, 25-27, 32 and 35-36  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/HA DINH HO/Primary Examiner, Art Unit 3658